On Rehearing.
[Decided August 6, 1910.]
Parker, J.
Appellants have petitioned for a rehearing of this cause which we have granted, for the purpose of determining whether or not the judgment of the learned trial court should be modified and limited in its effect so as to leave open for adjudication upon the merits the question of appellants’ right to specific performance of the contract sued upon, in the event appellants desire to bring a new action for that purpose. By' our former opinion, it was held, in effect, that appellants should have been denied a decree of specific performance, because, at all times prior to the rendering of the judgment denying such relief, it was not possible for the court to render or enforce an efficient decree of specific performance whatever the rights of the parties might be, by reason of the want of title in respondent Suydam such as would enable him to convey in obedience to any such decree. We were not called upon to express any opinion upon the merits of appellants’ rights as against respondents, that question not being involved when it was once determined that in no event could specific performance be enforced as the title stood at the time of, and prior to, rendering the judgment appealed from.
If the judgment of the learned trial court had gone no farther than to merely deny specific performance and dismiss the case, without assuming to finally adjudicate the rights of the parties under the contract sued upon, we would be content to let our former opinion affirming the judgment rest without modification. But we are reminded that, inadvertently, the full force and effect of the judgment was overlooked in the former review of the case. The judgment by its terms *538not only denies specific performance, but also, in effect, decrees that appellants are not entitled to any relief upon the contract, that it be cancelled of record, and that the property thereby agreed to be conveyed be “discharged and cleared from any and all cloud or incumbrance which may exist thereon by virtue of the executing of said instrument by said defendant Suydam.” By reference to the former opinion, it will be seen that respondent Suydam’s title to the land which he agreed to sell appellants may have become perfected after the rendering of the judgment of the trial court, or may even in the future become so perfected, since the contract by which he was to acquire the land apparently may be kept alive by him until 1913. And it is also possible that appellants may have a right of specific performance when Suydam’s title becomes such as to enable a court to render and enforce an efficient decree to that end. We express no opinion upon these questions ; but in view of the ground upon which a decree of specific performance must have been denied at the time of rendering the judgment appealed from, we are of the opinion that the judgment should be vacated, and in lieu thereof a judgment of dismissal entered without prejudice to a new action.
It is urged by learned counsel for appellants that we should remand the case for further evidence or for a new trial. This we think would not be a proper practice. This case came to an end when the trial court disposed of it, and we are now only to determine what final judgment should then have been entered. Wagner v. Law, 3 Wash. 500, 28 Pac. 1109, 29 Pac. 927, 28 Am. St. 56, 15 L. R. A. 784.
The trial court is directed to vacate its judgment, and in lieu thereof enter a judgment dismissing the action without prejudice to the rights of the appellants to commence a new action. In view of this disposition of the case, we conclude that each party should pay their own costs in this court.
It is so ordered.
Rudkin, C. J., Gose, Fullerton, Chadwick, Mount, Crow, and Morris, JJ., concur.